' Yeedenbubgh, J.
(dissenting). Adams sued Decker before a justice of the peace in an action of debt. The justice gave judgment for Decker. Upon appeal the judgment was reversed, and judgment given for Adams.
The reason assigned here for reversing the judgment of the Pleas is, that the evidence did not show any legal cause of action.
The state of the case shows that, on the 28th of May, 1853, Decker held a bond and mortgage against Adams; that, on the 25th-, 1853, Adams, by his son, paid $50 to Decker, to be credited upon the bond, and which Decker, when he received the money, agreed to endorse thereon, not then having the bond with him ; that Decker, on the 16th April 1857, assigned the bond and mortgage to Edward N. Linn without having endorsed the said payment of $50, and that afterwards Adams paid to the said Linn the whole amount of the said bond and mortgage, including the said $50. The suit was brought to recover this $50.
*515Decker contends tliat Adams ought to have resisted the payment to the assignee, and settled the question in a suit against him on the bond by the assignee. Adams insists that Decker, if he saw lit to repudiate his agreement to endorse, and to assign the bond and mortgage without such, endorsement for its face, is estopped from urging that the $50 was paid to him to he endorsed, and that he is liable as for nioney had and received.
In this insistment, I think Mr. Adams is correct. Mr. Decker saw fit, after this payment of $50, to assign the bond at its face and without this endorsement. He thus, in the most emphatic manner, repudiated this agreement to endorse, and insisted that the $50 was not received by him as a payment on the bond, and he cannot now, after Adams has acted on his repudiation and paid the money over again to the assignee, say he did receive it as a payment on his bond. He is estopped from doing so by his own act. It i < true Adams might have defended against the assignee. But he was not under any obligation to do so, and let in Decker as a witness and subject himself to other risks. He had a right to take Mr. Decker at his word, and as he denied that the $50 was paid on the bond, call upon him to show what it was paid for. Decker’s defence is not that he did not receive this $50, not that he has paid it, not that he has accounted for it in any way, not that ho has endorsed it, but Simply that Adams might have got credit for it if he had seen fit to contest a suit on the bond and mortgage and run the risk of costs in foreclosure debt and ejectment. It is manifest that Mr. Adams might rather pay, as he has done, this $50 twice than to take that course, even if ho liad proved victorious. Adams shows a payment to Decker of $50 for a specific purpose, to wit, to be endorsed on a bond and mortgage, and that Decker appropriated it to no such use or in any other way for his benefit.
He is entitled t> roso/er it back as for a consideration that has failed.
*516Suppose Decker had. received this money under an agreement to pay it to some other person, to be endorsed on a bond, and he failed to do it, would he not be liable ? Does it make any difference whether he himself holds the bond or somebody else ? Doug. R. 137.
In think the judgment of the Pleas should be affirmed.